DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 was filed after the mailing date of the Notice of Allowance on 03/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-4, 8-23 are allowed. The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record CN 205553805 fails to render obvious providing a pneumatic tire with a tread pattern of first and second notch portions which are formed at acute angles instead of at obtuse angles. The first and second notch portions being further configured such that a first notch portion width increases outwardly in a tire radial direction, wherein the first notch portion is arranged at a corner at which a first sipe portion intersects a first circumferential recessed region to form an acute angle therebetween; And wherein a second notch portion at which width increases outwardly in the tire radial direction, wherein the second notch portion is arranged at a corner at acute angle therebetween; and wherein the second sipe portion is inclined with respect to the at least one of the first and second circumferential recessed regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749


/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
May 13, 2021